
	

113 SRES 367 ATS: Designating March 3, 2014, as “Read Across America Day”. 
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 367
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Reed (for himself and Ms. Collins) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 3, 2014, as Read Across America Day. 
	
	Whereas reading is a basic requirement for quality education and professional success, and is a
			 source of pleasure throughout life;Whereas the people of the United States must be able to read if the United States is to remain
			 competitive in the global economy;Whereas Congress has placed great emphasis on reading intervention and providing additional
			 resources for reading assistance, including through the programs
			 authorized by the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.) and through annual appropriations for library and
			 literacy programs; andWhereas more than 50 national organizations concerned about reading and education have joined with
			 the National Education Association to designate March 3, the day after
			 the anniversary of the birth of Theodor Geisel (also known as Dr. Seuss), as a day to celebrate reading: Now, therefore, be it
		
	
		That the Senate—(1)designates March 3, 2014, as Read Across America Day;(2)honors Theodor Geisel (also known as Dr. Seuss) for his success in encouraging children to discover the joy of reading;(3)honors the 17th anniversary of Read Across America Day;(4)encourages parents to read with their children for at least 30 minutes on Read Across America Day
			 in honor of the commitment of the Senate to building a country of readers;
			 and(5)encourages the people of the United States to observe Read Across America Day with appropriate
			 ceremonies and activities.
			
